Citation Nr: 1218947	
Decision Date: 05/30/12    Archive Date: 06/07/12

DOCKET NO.  08-37 080A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a sleep disorder.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel

INTRODUCTION

The Veteran served on active duty from October 1966 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

A June 2008 rating decision denied service connection for posttraumatic stress disorder.  The Veteran perfected an appeal as to this issue in February 2009.  However, in a June 2010 rating decision, the RO expanded the issue to entitlement to service connection for an acquired psychiatric disability, and granted service connection for an anxiety disorder.  The full benefit sought on appeal having been granted, the issue is no longer before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

The most recent VA treatment records associated with the claims file are dated in May 2008, but the November 2011 rating decision reflects the existence of VA outpatient treatment records dated through October 2011.  VA has a duty to obtain these records, and they must be procured, especially as they may contain pertinent clinical findings addressing each of the Veteran's four claims on appeal.  38 C.F.R. § 3.159 (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Veteran's August 1968 subjective report of medical history reflects his denial of having recurrent headaches, and his August 1968 service separation examination similarly did not document complaints of headaches or a diagnosed headache disability.  However, the Veteran asserted at his February 2010 Decision Review Officer hearing that he began to experience headaches shortly after his appendectomy surgery, during service, and also experiences them today.  The Veteran's statements, to include those made at his August 2010 Board hearing, that he currently experiences headaches is competent lay evidence of their existence, as headaches are a condition readily identified by laypersons due to the unique nature of the disorder.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  On remand, a VA examination should be conducted to determine whether the headaches the Veteran currently experiences are related to those he reports having first experienced during service.

The Veteran's August 1968 subjective report of medical history reflects that the Veteran denied having back trouble of any kind or a trick or locked knee.  The August 1968 service separation examination also does not show complaints of low back or knee symptomatology, or a diagnosed low back or knee disability.  However, the Veteran asserted, to include at his April 2008 VA joints, muscles, and spine examinations, that he served in an infantry unit and did much walking with heavy loads on his back in Vietnam.  The Veteran asserted that he experienced low back pain after his appendectomy surgery, and believes that both his back and knee symptoms are related to this heavy lifting.  

Unfortunately, those examinations are not adequate.  The Veteran reported that he has had no job since he left the military requiring repetitive heavy lifting or prolonged climbing or walking, and has had no back injury since service.  The Veteran's statements are credible lay evidence of his in-service and post-service tasks and experiences; he is competent to report that he did not experience a knee or back injury after service.  Still, the VA examiner concluded that it was less likely than not that either the Veteran's knee or back conditions were related to service, because over 30 years had passed since his service separation, and much could have happened in the interim.  It does not appear that the VA examiner accounted for the Veteran's credible report that his post-service employment did not require the same heavy lifting, climbing, or other activity that he performed in service, and most critically, that he had not sustained a knee or back injury since service.  Thus, new opinions, considering the Veteran's credible and competent lay statements as to his in-service and post-service history, must be obtained.

Accordingly, the appeal is REMANDED for the following actions:
1.  Obtain the Veteran's VA outpatient treatment records dated from May 2008 to present.  Associate these records with the claims file.

2.  Schedule the Veteran for a VA examination with a medical professional of the appropriate expertise, in order to determine the etiology of the Veteran's headaches.  The examiner should review the entirety of the Veteran's claims file, to include newly-acquired VA outpatient treatment records and the testimony from his February 2010 Decision Review Officer hearing.  The examiner should then provide an opinion as to whether the Veteran's headaches are at least as likely as not (50 percent probability or greater) related to his military service.  The examiner should fully explain his or her opinion and reasoning, citing to claims file documents as appropriate.

3.  Forward the Veteran's claims file to a VA examiner with appropriate expertise in diagnosing knee disabilities, and ask that he or she review the claims file in its entirety, to include the Veteran's testimony at his February 2010 Decision Review Officer hearing and his comments to the April 2008 VA examiner.  Then, he or she should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral knee disability, diagnosed at the April 2008 VA examination, is related to his military service.  The examiner should fully explain his or her opinion and reasoning, citing to claims file documents as appropriate.

4.  Forward the Veteran's claims file to a VA examiner with appropriate expertise in diagnosing low back disabilities, and ask that he or she review the claims file in its entirety, to include the Veteran's testimony at his February 2010 Decision Review Officer hearing and his comments to the April 2008 VA examiner.  Then, he or she should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's low back disability, diagnosed at the April 2008 VA examination, is related to his military service.  The examiner should fully explain his or her opinion and reasoning, citing to claims file documents as appropriate.

5.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

6.  After undertaking the development above, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).






_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


